Citation Nr: 1512831	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine multilevel degenerative disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from July 1956 to April 1961 and from April 1962 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) from June 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction was subsequently transferred to the RO in Oakland, California.

While the November 2009 rating decision also denied the Veteran's claim for an effective date earlier than November 8, 2004, for the grant of service connection for lumbar spine multilevel degenerative disease, the Veteran did not perfect his appeal regarding that issue, as no substantive appeal was filed following the August 2013 Statement of the Case.  Therefore, the issue is not currently before the Board.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The Board interprets the Veteran's November 2009 statement that he is "no longer able to work" as a notice of disagreement with the November 2009 rating decision that denied his May 2009 formal TDIU claim.  While entitlement to a TDIU was not listed separately on the March 2010 statement of the case, the Veteran's ability to work in any occupation was discussed in the body of the decision, and the Veteran submitted a substantive appeal in April 2010 for all issues that were addressed in the statement of the case.  The Board therefore finds that an appeal for entitlement to a TDIU has been perfected and is properly before the Board. 

In his April 2010 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board; however, as he withdrew his request in an August 2014 statement, it is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence in the record indicates that the Veteran's lumbar spine multilevel degenerative disease may have worsened since his last VA examination.  See August 2014 Statement (indicating an inability to travel to his local RO for a videoconference hearing due to back issues).  As the Veteran was last examined in May 2012, almost three years ago, and the record does not appear to contain any treatment records from after April 2013, almost two years ago, more contemporaneous medical findings are needed to evaluate the current severity of his symptoms.  

As the Veteran's formal claim for a TDIU is based in part on the severity of his lumbar spine multilevel degenerative disease, his appeal for a TDIU is inextricably intertwined with his claim for a higher initial disability rating for his lumbar spine multilevel degenerative disease and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make efforts to obtain any outstanding treatment records, including from VA and Dr. Galen Martin dated since January 2012, and any SSA records, if the Veteran is in receipt of benefits from the SSA.   

2. Schedule the Veteran for a VA examination regarding the current severity of his lumbar spine multilevel degenerative disease.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  Please provide the basis for any diagnosis and a complete medical rationale for any opinion. 

The examiner should also indicate which of the Veteran's orthopedic and/or neurological symptoms are at least as likely as not attributable solely to his service-connected lumbar spine multilevel degenerative disease (the Board notes that he is already service-connected for bilateral lower extremity sciatica).  Please provide the basis for any diagnosis or opinion and a rationale, or reasoned medical explanation, for any opinion. 

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, after undertaking any further indicated development, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




